FILED

UNITED STATES DISTRICT COURT AUG 01 2019
FOR THE DISTRICT OF COLUMBIA

Clerk, U.S. District & Bankruptcy
Courts for the District of Columbia

NIYOM SOUVANNASOT, )
)
Plaintiff, )
) Civ. No. 19-1769 (UNA)
)
PRESIDENT OF TOYOTA MOTOR SALES, )
)
Defendant. )
MEMORANDUM OPINION

 

The Federal Rules of Civil Procedure require that a complaint contain “‘a short and plain
statement of the claim showing that the pleader is entitled to relief,’ in order to ‘give the defendant fair
notice of what the .. . claim is and the grounds upon which it rests[.]’” Bell Atl. Corp. v. Twombly, 550
U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). Further, a complaint must
“contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its
face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570). A claim is
facially plausible “when the plaintiff pleads factual content that allows the court to draw the reasonable
inference that the defendant is liable for the misconduct alleged.” Jd. (quoting Twombly, 550 U.S. at
556). Although a pro se complaint is “held to less stringent standards than formal pleadings drafted by
lawyers,” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam) (internal quotation marks and citation
omitted), it too, “must plead ‘factual matter’ that permits the court to infer ‘more than the mere
possibility of misconduct,” Atherton v. District of Columbia Office of the Mayor, 567 F.3d 672, 681-82
(D.C. Cir. 2009) (quoting Jqgbal, 556 U.S. at 678-79). As drafted, the complaint fails to meet these
goals.

It appears that plaintiff purchased an extended warranty for his 2008 Toyota Corolla. He alleges

that mechanics made 17 unsuccessful attempts to repair the car, which the plaintiff traded in for a 2014
Honda Civic. The plaintiff asks this Court to help him file a lawsuit against the mechanics and Toyota
Motor Sales. This the Court cannot do. And from the meager factual allegations in the complaint, the
Court cannot discern what claim(s) the plaintiff intends to bring against each named defendant, or what
the basis for federal subject matter jurisdiction might be.

The Court will grant the plaintiff's application to proceed in forma pauperis and will dismiss his

complaint without prejudice. An Order is issued separately.

DATE: july 3° 2019 hess 2D J

United Statbs District Judge
